Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-15 are currently pending
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that the specification as originally filed provides 35 USC 112(a) written description support for the limitations “…via use of a first wireless communications network…via use of a second wireless communications network.” Specifically, Applicant argues that one of ordinary skill in the art would understand that the infrared and radio frequency communications between the remote controllers and receiver described in the application constitute wireless networks. (Remarks, Page 2-3)
Examiner responds that Applicant seeks to impermissibly gain expanded coverage functionality beyond that originally disclosed and contemplated in the instant application.  Applicant admits that the instant application makes no mention of “wireless networks.”  Applicant then attempts to equate RF and IF communication channels between remote controllers and a receiver device to networks.  However, to the person of ordinary skill in the art a mere commination channel is not equal to a network. To the person of ordinary skill in the art a network includes devices that have network addresses and a network actively route communications between devices based on 
Applicant argues that the claims recited patentable subject matter over the cited art.  Specifically Applicant argues that the cited art disclose “, causing the first device to perform steps comprising: retrieving from the first memory of the first device a data that was required to be provided to the first device.”  Specifically, Applicant argues that because the computing device must “try” to identify a code from the received signal from the remote, i.e. the first device, then the received signal is not a required signal does not contain data that was required to the first device.
Examiner responds, Seidel 5 Col. 11, Line 30-38; plainly discloses, “Remote controls that communicate with IR signals typically use an embedded microprocessor and an embedded non-volatile memory chip to store control tables that specify the IR signaling required for communication with the device that the remote control operates.” Whether or not a third device, i.e. the computing device, is or is not able to identify a code to operate the device that the remote control operates does not negate the fact the remote has retrieved and transmitted data that was required by to be provided by the remote.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, in part, “…via use of a first wireless communications network…via use of a second wireless communications network.”  The instant application is a division of applicant 12/070,686 with was filed on 2/20/2008.  The specification as originally filed makes no mention of a wireless network.  The specification only mentions “network” in discussing connecting to a central database through a network (Instant specification, Figs. 1 and 2 and ¶0008, ¶0017, ¶0021).  
Claims 2-15 depend from claim 1 and are therefore also rejected. 
It is believed that the claims should recite, “…via use of infrared (IR) signals…via use of radio frequency (RF)” or vice versa, and is interpreted as such for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Seidel et al. (USP 7,671,758 B1)(hereinafter Seidel).
Regarding claim 1, Seidel discloses a system, (Seidel, Fig. 4 and Col. 10, Line 61-65; a system 4000)

having stored thereon first instructions, (Seidel, Figs. 4 and 5 Col. 11, Line 30-38;   Source remote control 4040;and Col. 1 and Lines 30-37; Remote controls typically use infra-red (IR) signals to communicate with devices that they operate. Each IR signal may be described using an IR code. Remote controls that communicate with IR signals typically use an embedded microprocessor and an embedded non-volatile memory chip to store control tables that specify the IR signaling required for communication with the device that the remote control operates.)
the first instructions, when executed by the first processing device, causing the first device to perform steps comprising: retrieving from the first memory of the first device a data that was required to be provided to the first device (Seidel, Figs. 4 and 5-6 and Abstract; A user presses a button on a source remote control to cause an input signal to be transmitted from the source remote control to be received by the detector… a particular IR code that is associated with the source remote control; Col. 3, Line 59-Col. 4, Line 3; a user presses a button on the source remote control to cause a signal, such as an IR signal containing an IR code, to be transmitted from the source remote control…; Col. 12, Line 22-37; a )
to thereby configure the first device to communicate with a second device (Seidel, Fig. Col. 3, Lines 42-58; Each of the one or more mode codes identifies a set of signals (or IR codes) used by a type of remote control to control a type of device; Col. 5, Line 65-Col. 6, Line 11; The viewer selects which channel to tune to by using the Remote Control Unit 120.)
via use of a first wireless communications network; (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)
and transmitting a signal via use of a transmitter of the first device to a third device via use of a second wireless communications network that is different than the first wireless communications network, (Seidel, Fig. 4 and Col. 11, Lines 5-16; Detector 4020 may be implemented using any means that can exchange signals over communications links 4060 and 4062 with remote controls. Detector 4020 captures and decodes signals received from remote controls. Although many remote controls use radio frequency (RF) or infra-red (IR) transmitters, detector 4020 may communicate with remote controls using any transmission  )
the signal having a representation of the data that was required to be provided to the first device to thereby configure the first device to communicate with the second device via use of the first wireless communications network. (Seidel, Figs. 4 and Col. 1 and Lines 30-37; Remote controls typically use infra-red (IR) signals to communicate with devices that they operate. Each IR signal may be described using an IR code; Col. 12, Line 22-37; a user directing a source remote control and pressing a button, e.g., pressing the number "3" on the source remote control… an input signal may be sent… by the source remote control using a variety of means… The input signal … may contain an IR code.)
Regarding claim 2, Seidel discloses wherein the data that was required to be provided to the first device to thereby configure the first device to communicate with the second device via use of the first wireless communications network comprises a codeset identifier. (Seidel, Col. 3, Lines 42-58; Each of the one or more mode codes identifies a set of signals (or IR codes) used by a type of remote control to control a type of device.)
Regarding claim 3, Seidel discloses wherein the codeset identifier identifies a codeset stored in the memory of the first device. (Seidel, Col. 1 and Lines 30-37; Remote controls that communicate with IR signals typically use an embedded microprocessor and an embedded non-volatile memory chip to store control tables that specify the IR signaling )
Regarding claim 4, Seidel discloses wherein the first wireless communications network comprises a radio frequency communications network. (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)
Regarding claim 5, Seidel discloses wherein the first wireless communications network comprises an infrared communications network. (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)
Regarding claim 6, Seidel discloses, wherein the third device has a second processing device and a second memory having stored thereon second instructions, (Seidel, Fig. 4 and Col. 11, Lines 5-29; Detector 4020 is a functional component that receives signals from remote controls, sends signals to remote controls. Detector 4020 is operationally connected to computing device 4010, and may exchange data with computing device 4010…. computing device 4010 includes a control data store 700 that may be implemented using any volatile or non-volatile memory capable of storing control data.)
the second instructions, when executed by the second processing device, causing the third device to perform steps comprising: receiving the signal via use of a receiver of the third device; (Seidel, Fig. 4 and 6 and Col. 12, Lines 22-37; an input signal is received. Step 620 may be performed by a user )
and using the representation of the data that was required to be provided to the first device to thereby configure the first device to communicate with the second device via use of the first wireless communications network to cause information required to configure a further device to communicate with the second device via use of the first wireless communications network to be displayed on a display device associated with the third device. (Seidel, Fig. 6 and Col. 12; Line 60-Col. 13, Line 14; In step 640, set-top control unit 110 displays the particular mode code determined in step 630 on a display, such as TV 130.)
Regarding claim 7, Seidel discloses wherein the first wireless communications network comprises a radio frequency communications network. (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)
Regarding claim 8, Seidel discloses wherein the first wireless communications network comprises an infrared communications network. (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)
Regarding claim 9, Seidel discloses wherein the third device has a second processing device and a second memory having stored thereon second instructions, (Seidel, Fig. 4 and Col. 11, Lines 5-29; Detector 4020 is a functional )
 the second instructions, when executed by the second processing device, causing the third device to perform steps comprising: receiving the signal via use of a receiver of the third device; (Seidel, Fig. 4 and 6 and Col. 12, Lines 22-37; an input signal is received. Step 620 may be performed by a user directing a source remote control towards set-top unit 110 and pressing a button, e.g., pressing the number "3" on the source remote control…The input signal received in step 620 may contain an IR code.)
and using the representation of the data that was required to be provided to the first device to thereby configure the first device to communicate with the second device via use of the first wireless communications network to automatically configure the third device to communicate with the second device (Seidel, Fig. 4 and 6 and Col. 12, Lines 22-37; an input signal is received. Step 620 may be performed by a user directing a source remote control towards set-top unit 110 and pressing a button, e.g., pressing the number "3" on the source remote control…The input signal received in step 620 may contain an IR code.)
Seidel, Fig. 4 and Col. 11, Lines 5-16; Detector 4020 may be implemented using any means that can exchange signals over communications links 4060 and 4062 with remote controls. Detector 4020 captures and decodes signals received from remote controls. Although many remote controls use radio frequency (RF) or infra-red (IR) transmitters, detector 4020 may communicate with remote controls using any transmission medium, including portions of the electromagnetic spectrum and sound. )
Regarding claim 10, Seidel discloses wherein the first wireless communications network comprises a radio frequency communications network. (Seidel, Fig. 4 and Col. 11, Lines 5-16; Detector 4020 may be implemented using any means that can exchange signals over communications links 4060 and 4062 with remote controls. Detector 4020 captures and decodes signals received from remote controls. Although many remote controls use radio frequency (RF) or infra-red (IR) transmitters, detector 4020 may communicate with remote controls using any transmission medium, including portions of the electromagnetic spectrum and sound. )
Regarding claim 11, Seidel discloses wherein the first wireless communications network comprises an infrared communications network. (Seidel, Fig. 4 and Col. 11, Lines 5-16; Detector 4020 may be implemented using any means that can exchange signals over communications links 4060 and 4062  )
Regarding claim 12, Seidel discloses, wherein the first device comprises a universal remote control device. (Seidel, Fig. 5 and Col. 11, Lines 48-55; The remote control of FIG. 5 is merely illustrative, as any remote control may be used as either source remote control 4040 and any universal remote control may be used as target remote control 4050.)
Regarding claim 13, Seidel discloses wherein the second device comprises a television and the third device comprises a media access device. (Seidel, Fig. 6 and Col. 12; Line 60-Col. 13, Line 14; In step 640, set-top control unit 110 displays the particular mode code determined in step 630 on a display, such as TV 130.)
Regarding claim 14, Seidel discloses wherein each of the first device and the third device comprises a universal remote control device. (Seidel, Fig. 5 and Col. 11, Lines 48-55; The remote control of FIG. 5 is merely illustrative, as any remote control may be used as either source remote control 4040 and any universal remote control may be used as target remote control 4050; Col. 13, Lines 15-21; In step 650, set-top )
Regarding claim 15, Seidel discloses, wherein the instructions cause the first device to both retrieve from the first memory the data that was required to be provided to the first device to thereby configure the first device to communicate with the second device via use of the first wireless communications network and to transmit the signal in response to a predetermined key entry code being provided to the first device. (Seidel, Figs. 4 and 5-6 and Abstract; A user presses a button on a source remote control to cause an input signal to be transmitted from the source remote control to be received by the detector… a particular IR code that is associated with the source remote control; Col. 3, Line 59-Col. 4, Line 3; a user presses a button on the source remote control to cause a signal, such as an IR signal containing an IR code, to be transmitted from the source remote control…; Col. 12, Line 22-37; a user directing a source remote control and pressing a button, e.g., pressing the number "3" on the source remote control… an input signal may be sent… by the source remote control using a variety of means… The input signal … may contain an IR code.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6, 9 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,553,107. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘107 claims are directed to the method of instant claims.
Claim Numbers of the instant Application
Claim Numbers of USP 10,553,107
Claim 1
Claim 5
Claim 2
Claim 5
Claim 3
Claim 5
Claim 6
Claim 5
Claim 9
Claim 5
Claim 15
Claim 5


Claims 4-5, 7-8, and 10-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,553,107 in view of Seidel.  It would have been obvious for a person of ordinary skill in the art to implement 
Claim Numbers of the instant Application
Claim Numbers of USP 10,553,107
Claim 4
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 5
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 7
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 8
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 10
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 11
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 12
Claim 5 (Seidel, Fig. 5 and Col. 11, Lines 48-55; The remote control of FIG. 5 is merely illustrative, as any remote control may be used as either )

Claim 13
Claim 5 (Seidel, Fig. 6 and Col. 12; Line 60-Col. 13, Line 14; In step 640, set-top control unit 110 displays the particular mode code determined in step 630 on a display, such as TV 130.)

Claim 14
Claim 5  (Seidel, Fig. 5 and Col. 11, Lines 48-55; The remote control of FIG. 5 is merely illustrative, as any remote control may be used as either source remote control 4040 and any universal remote control may be used as target remote control 4050; Col. 13, Lines 15-21; In step 650, set-top control unit 110 transmits the )




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687